               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 GRETCHEN M. MARES,

                       Plaintiff,
                                                    Case No. 18-CV-1732-JPS
 v.

 UNITED STATES OF AMERICA,
                                                                     ORDER
                       Defendant.


       Plaintiff filed this action on October 31, 2018. (Docket #1). She asserts

wild and delusional allegations that the United States government is

watching her all of the time and is torturing her via a device inserted in her

ear. Id. She asserted the same claims in a case filed in February of this year.

See Gretchen M. Mares v. United States of America, 18-CV-274-JPS (E.D. Wis.).1

Indeed, the complaint in this case appears to be the same document as the

complaint filed in the prior case, save for a few interlineations. Compare 18-

CV-274, (Docket #1) with 18-CV-1732, (Docket #1).

       The prior case was dismissed as frivolous and with prejudice. 18-CV-

274, (Docket #5). That meant that these claims cannot be raised again in

another lawsuit. Plaintiff has apparently decided to ignore that directive by

filing the instant action. The Court will, therefore, deny Plaintiff’s motion

for leave to proceed in forma pauperis and again dismiss this action with

prejudice pursuant to 28 U.S.C. § 1915(e). Additionally, the Court will fine

Plaintiff in the amount of $500. Until she pays that sanction, the Clerk of the



       1Similarly frivolous claims were also asserted two years ago. Gretchen M.
Mares v. United States et al., 16-CV-1445-JPS (E.D. Wis.).
Court in this District shall return, unfiled, any papers submitted by Plaintiff

except for those in defense of a federal criminal case or applying for a writ

of habeas corpus. Bradley v. Wis. Dep't of Children & Families, 715 F. App’x

549, 550 (7th Cir. 2018), citing Support Sys. Int'l v. Mack, 45 F.3d 185, 186 (7th

Cir. 1995). Plaintiff may move the Court, no earlier than two years from the

date of this Order, to rescind or modify this filing ban.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Docket #2) be and the same is hereby is DENIED;

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B);

and

       IT IS FURTHER ORDERED that Plaintiff is fined in the amount of

$500. Until she pays that fine in full, the Clerk of the Court of this District is

directed to return unfiled any papers submitted by Plaintiff except for those

in defense of a federal criminal case or applying for a writ of habeas corpus.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 5th day of November, 2018.

                                     BY THE COURT:



                                     ____________________________________
                                     J. P. Stadtmueller
                                     U.S. District Judge




                                   Page 2 of 2
